Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 12/03/20 has been entered.
Claims 1-30 are pending.

Allowable Subject Matter
Claims 4-6, 9-12, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the cited references fail to anticipate or render the claimed subject matter (combined with other limitations claimed in the claimed subject matter) obvious over any of the prior art of record, either alone or in combination. Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed. For instance, the claims bring in various limitations illustrated by e.g., fig. 3-5 of Applicant’s Specification/Drawings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-8, 13, 25-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Noh (US 20200021393 A1) in view of Zhang (US 20220007400 A1).

Regarding claims 1 and 25, Noh discloses a method for wireless communication at a transmitting device [fig. 10 “gNB”], comprising:
identifying a set of information bits to be transmitted to a receiving device via one or more signals using a signal index modulation scheme (Information bits and their MCS index [par. 0114]), wherein the signal index modulation scheme uses one or more states of the one or more signal transmissions to indicate one or more transmitted bits (The index is signaled (i.e., based on signal Tx (i.e., states) to indicate bit(s)) [par. 0114, fig. 10]);
coding the set of information bits to generate an encoded set of bits for transmission using the signal index modulation scheme [fig. 10 S1020]; and
transmitting the encoded set of bits to the receiving device using the signal index modulation scheme [fig. 10 S1030].
Although Noh discloses signal index modulation schemes, as discussed above, Noh does not explicitly disclose reference signals with activation states. However, these concepts are well known as disclosed by Zhang.
In the same field of endeavor, Zhang discloses:
reference signals with activation states [par. 0097].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Noh with Zhang. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of determining control channel elements/info according to signaling info [Zhang Abstract].
Regarding claim 25, Noh discloses an apparatus for wireless communication at a transmitting device [fig. 11 “Transmitting device”], comprising: a processor [fig. 11 no. 11] and memory coupled with the processor [fig. 11 no. 12].

Regarding claims 13 and 28, they are substantially similar to claims 1 and 25, respectively, and are rejected under substantially similar reasoning [see also Noh fig. 10 “UE”], where Noh further discloses an apparatus for wireless communication at a receiving device [fig. 11 “Receiving device”], comprising: a processor [fig. 11 no. 21] and memory coupled with the processor [fig. 11 no. 22].

Regarding claims 2 and 26, Noh and Zhang disclose everything claimed, as applied above.
Noh and Zhang further disclose wherein the coding comprises:
channel coding the set of information bits to generate the encoded set of bits [Noh fig. 10 S1020]; and
providing the encoded set of bits to a reference [Zhang, as discussed above] signal index modulator to generate the one or more reference [Zhang, as discussed above] signal transmissions that indicate the encoded set of bits [Noh fig. 10 S1030].

Regarding claim 3, Noh and Zhang disclose everything claimed, as applied above.
Noh further discloses:
wherein the channel coding includes polar coding [fig. 4], convolutional coding [par. 0059], block coding [fig. 4], repetition coding, or any combinations thereof.

Regarding claim 7, Noh and Zhang disclose everything claimed, as applied above.
Noh and Zhang further disclose wherein the coding further comprises:
interleaving the encoded set of bits across a set of reference [Zhang, as discussed above] signal resources [Noh par. 0059, fig. 1-2].

Regarding claim 8, Noh and Zhang disclose everything claimed, as applied above.
Noh further discloses wherein the coding further comprises:
appending one or more error detection bits to the set of information bits (CRC [fig. 10]).

Regarding claims 14-24, they are substantially similar to claims 2-12, respectively, and are rejected under substantially similar reasoning.

Regarding claims 29 and 30, they are substantially similar to claims 14 and 24, respectively, and are rejected under substantially similar reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ding (US 20200021414 A1) discloses MCS indices [par. 0102]. Sun (US 20150288483 A1) discloses mapping the MCS/TBS indices and modulation scheme [par. 0030]. Krishnamurthy (US 20130301434 A1) discloses MCS index tables [par. 0039].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556. The examiner can normally be reached M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER J DIVITO/Primary Examiner, Art Unit 2419